


110 HR 927 IH: To amend the Internal Revenue Code of 1986 to increase

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 927
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the credit for biodiesel used as a fuel.
	
	
		1.Increase in per gallon rate
			 for biodiesel credit
			(a)Income tax
			 creditParagraphs (1)(A) and
			 (2)(A) of section 40A(b) of the Internal Revenue Code of 1986 (defining
			 biodiesel mixture credit and biodiesel credit) are both amended by striking
			 50 cents and inserting $1.00.
			(b)Excise tax
			 creditParagraph (2) of section 6426(c) of such Code (relating to
			 biodiesel mixture credit) is amended to read as follows:
				
					(2)Applicable
				amountThe applicable amount
				is
				$1.00.
					.
			(c)Conforming
			 amendments
				(1)Section 40A(b) of
			 such Code is amended by striking paragraph (3) and redesignating paragraphs (4)
			 and (5) as paragraphs (3) and (4), respectively.
				(2)Section
			 40A(d)(3)(C)(ii) of such Code is amended by striking subsection
			 (b)(5)(B) and inserting subsection (b)(4)(B).
				(3)Paragraphs (2) and
			 (3) of section 40A(e) of such Code are both amended by striking
			 subsection (b)(5)(C) and inserting subsection
			 (b)(4)(C).
				(4)Section 40A(f)(2)
			 of such Code is amended to read as follows:
					
						(2)ExceptionSubsection (b)(4) shall not apply with
				respect to renewable diesel.
						.
				(d)Effective
			 dates
				(1)In
			 generalExcept as provided by paragraph (2), the amendments made
			 by this section shall apply with respect to fuel sold or used in taxable years
			 beginning after the date of the enactment of this Act.
				(2)Excise
			 taxThe amendment made by
			 subsection (b) shall apply with respect to any sale, use, or removal after the
			 date of the enactment of this Act.
				
